Motion to amend remittitur granted. Beturn of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein theye was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellants contended that the Zoning Ordinance of the Town of Owego deprived them of property without due process of law and denied them equal protection of the laws, all in violation of the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that there was no such deprivation or denial. [See 8 N Y 2d 1144.]